         CASE 0:20-cr-00250-MJD-ECW Doc. 11 Filed 11/20/20 Page 1 of 2




                             UNITED STATES DISTRCT COURT
                                DISTRICT OF MINNESOTA



United States of America,

                                Plaintiff,

v.
                                                          Case No. 20-cr-0193 (MJD/ECW)

Michael Robert Solomon (1) and
Benjamin Ryan Teeter (2),

                                Defendants.

-------------------------------------------------------

United States of America,

                                Plaintiff,

v.
                                                          Case No. 20-cr-0250 (DSD/TNL)

Ivan Harris Hunter,

                                Defendant.

-------------------------------------------------------



                ORDER OF DIRECTION TO THE CLERK OF COURT
                   FOR REASSIGNMENT OF RELATED CASES


        Case No. 20-cr-0193 (MJD/ECW) having been assigned to Judge Michael J. Davis

and Magistrate Judge Elizabeth Cowan Wright and Case No. 20-cr-0250 (DSD/TNL)
       CASE 0:20-cr-00250-MJD-ECW Doc. 11 Filed 11/20/20 Page 2 of 2




having later been assigned to Judge Davis S. Doty and Magistrate Judge Tony N. Leung,

and said matters being related cases,

       IT IS HEREBY ORDERED that Case No. 20-cr-0250 (DSD/TNL) be assigned

to Judge Michael J. Davis and Magistrate Judge Elizabeth Cowan Wright, nunc pro tunc,

by use of a card from the appropriate deck in the automated case assignment system, and

the Clerk of Court is directed to void and reuse a card on the same deck from which the

original assignment was made pursuant to this Court’s Assignment of Cases Order dated

January 10, 2020.

       IT IS FINALLY ORDERED that a copy of this Order shall be filed in each of the
above respective files.


 Dated: November 20, 2020                     s/ David S. Doty
                                              Davis S. Doty
                                              United States District Judge


 Dated: November 19, 2020                     s/ Michael J. Davis
                                              Michael J. Davis
                                              United States District Judge




                                          2
